IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-50,777-07


            IN RE DENNIS WAYNE JACKSON, AKA EDDIE BARTIE, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
               CAUSE NO. W84-71431-V IN THE 292ND DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the District Court of Dallas County on March 3, 1988 , that more than 35 days have elapsed, and

that the application has not yet been forwarded to this Court. This Court has received and ruled on

two other habeas applications pertaining to this conviction under writ numbers WR-14,996-01 and

-02, but neither was filed in the trial court on the date specified by Relator.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Dallas

County, is ordered to file a response, which may be made by submitting the record on such habeas
                                                                                                   2

corpus application, submitting a copy of a timely filed order which designates issues to be

investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that

Relator has not filed an application for a writ of habeas corpus in Dallas County. Should the

response include an order designating issues, proof of the date the district attorney’s office was

served with the habeas application shall also be submitted with the response. This application for

leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.



Filed: 05/18/16
Do not publish